DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an access hatch adapted for use on the exterior of a building, classified in F16B 5/12.
II. Claims 9-16, drawn to another access hatch positioned on the exterior of a building, classified in F16B 5/121.
III. Claims 17-20, drawn to an access hatch adapted for use with a fire suppression distribution system, classified in A62C 35/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the base plate upper portion of Group I is attached to a distal end of each vertically standing sidewall; the base plate of Group II is designed, operated and function to include an aperture therein and a jimmy plate encompassing the aperture of the base plate lower portion and surrounding the entirety of the hose coupling, said jimmy plate attached to the base plate by mounting means. (2) The particular structures recited in each of the respective inventions of Groups I and II do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the frame of Group I has a multitude of vertically standing sidewalls defining an enclosed hatchway; the handle of Group III is located on an exterior portion of the hatch cover, adapted to be received by a human hand; and a fire suppression distribution system coupled to the interior distal end of the hose coupling, the fire suppression distribution system having a main stack, a plurality of branch extensions, and a plurality of payload distribution devices. (2) The particular structures recited in each of the respective inventions of Groups I and III do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the jimmy plate of Group II is attached to the base plate by mounting means; and a hatch cover, removably connected to a vertically upright sidewall and enclosing the entirety of the hatchway; the handle of Group III is located on an exterior portion of the hatch cover, adapted to be received by a human hand; and a fire suppression distribution system coupled to the interior distal end of the hose coupling, the fire suppression distribution system having a main stack, a plurality of branch extensions, and a plurality of payload distribution devices.. (2) The particular structures recited in each of the respective inventions of Groups II and III do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



                                                                                                                                                                                         /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752